Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 30, 2018

The Court of Appeals hereby passes the following order:

A19A0225. ETOWAH ENVIRONMENTAL GROUP, LLC v. ADVANCED
    DISPOSAL SERVICES, INC.

      Upon consideration of the APPELLANT’S MOTION TO WITHDRAW
APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                        10/30/2018
                                             I certify that the above i s a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.